                      2:19-cr-20060-MMM-EIL # 17       Page 1 of 8
                                                                                           E-FILED
                                                               Thursday, 30 April, 2020 12:54:34 PM
                                                                      Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )       No.   19-CR-20060
                                         )
JEFFREY M. WEST,                         )
                                         )
       Defendant.                        )

           MOTION FOR RECONSIDERATION OF DETENTION ORDER

       Defendant Jeffrey West, through his attorney, Assistant Federal Public Defender

Elisabeth Pollock, and pursuant to Bail Reform Act, 18 U.S.C. § 3142 , and this Court’s

Amended General Orders 20-01, 20-02, and 20-03, respectfully moves this Court to

release him to a home detention bond pending resolution of this case. Mr. West

proposes to await the resolution of his case on home detention with his wife, Mary

West, in Mattoon, Illinois.

       At a detention hearing on September 13, 2019, this Court held a detention

hearing pursuant to 18 U.S.C. § 3142(f) and detained Mr. West pending trial. He has

been held at Macon County Jail since that time. Mr. West requests reconsideration of his

detention because the COVID-19 pandemic puts him at particular and serious threat to

his health, given his personal medical conditions, and because he is not receiving any

medical attention for his brain tumor at Macon County Jail.




                                             1
                      2:19-cr-20060-MMM-EIL # 17         Page 2 of 8




  I.   Introduction

       Mr. West is charged with one count of possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2) and two counts of exploitation of a

minor in violation of 18 U.S.C. § 2251(a). (R. 13) Mr. West is at high risk for developing

serious complications from COVID-19. He suffers from several medical conditions,

specifically right acoustic neuroma, hypertension, neuropathy, and depression. The

CDC lists hypertension as presenting increased risk for serious COVID-19

complications. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html, accessed 4/30/20.

 II.   The COVID-19 Pandemic

       This Court is familiar with the COVID-19 pandemic. Over one million Americans

now have the disease, and the United States is the world leader in COVID-19 deaths.

The World Health Organization classifies COVID-19 as a pandemic. Governor Pritzker

has issued a disaster proclamation and the entire state of Illinois is on lockdown.

Illinois has over 50,000 confirmed cases of COVID-19, and has suffered 2,125 deaths.

See https://www.dph.illinois.gov/covid19, accessed 4/30/20. On March 18, 2020, Chief

Judge Darrow issued Amended General Order 20-01, acknowledging the significant

threat that COVID-19 poses to public health. The list of public acknowledgements that

this pandemic is monumental could go on forever.

       COVID-19 poses a significant threat to Mr. West due to the aforementioned risk

factors that apply to him. The CDC advises that individuals at higher risk of serious




                                             2
                       2:19-cr-20060-MMM-EIL # 17          Page 3 of 8




COVID-19 complications take immediate preventative actions, including avoiding

crowded areas and staying home as much as possible.

       There are currently 110 confirmed cases of COVID-19 in Macon County, along

with 11 deaths. See https://www.maconcountyhealth.org/, accessed 4/30/20. It is

absurd to expect that COVID-19 will not enter the Macon County Jail. At the present

time, there are a plethora of news stories about the spread of the disease inside jails and

prisons. There are confirmed cases of COVID-19 in the Federal Bureau of Prisons, Cook

County Jail, and dozens of IDOC facilities. When it gets to Macon County Jail, and if

Mr. West gets it, he will very likely need extraordinary assistance, given his risk factors.

That presents an unreasonable risk to Mr. West, the guards who will attend him, the

health care workers who will try to save him, and the ordinary citizens who will be

competing with Mr. West for access to critical medical equipment.

III.   Conditions of Confinement and Spread of COVID-19

       Communal living conditions of pretrial confinement create the ideal

environment for the transmission of contagious disease. See Bick, J. “Infection Control in

Jails and Prisons,” Clinical Infectious Diseases 45(8):1047-1055 (2007), available at

https://doi.org/10.1086/521910, accessed 4/30/20. Inmates cycle in and out of

detention facilities from all over the state, country, and world. People who work in the

facilities leave and return daily. Incarcerated people have poorer health than the general

population, and even during non-pandemic-times, medical care in jails is less available

than outside.




                                              3
                      2:19-cr-20060-MMM-EIL # 17          Page 4 of 8




       According to public health experts, incarcerated individuals “are at special risk

of infection, given their living situations,” and “may also be less able to participate in

proactive measures to keep themselves safe;” “infection control is challenging in these

settings.” See “Achieving A Fair And Effective COVID-19 Response: An Open Letter to

Vice-President Mike Pence, and Other Federal, State, and Local Leaders from Public

Health and Legal Experts in the United States,” March 2, 2020, available at

https://law.yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-

19_letter_from_public_health_and_legal_experts.pdf, accessed 4/30/20. Outbreaks of

the flu regularly occur in jails, and during the H1N1 epidemic in 2009, many jails and

prisons dealt with high numbers of cases. See Wetsman, N., “Prisons and Jails are

Vulnerable to COVID-19 Outbreaks,” The Verge (Mar. 7, 2020), available at

https://www.theverge.com/2020/3/7/21167807/coronavirus-prison-jail-health-

outbreak-covid-19-flu-soap, accessed 4/30/20.

       The BOP’s coronavirus population continues to grow despite their efforts. See

https://www.bop.gov/coronavirus/, accessed 4/30/20. Illinois’ jails have

demonstrated that they cannot keep COVID-19 out. For instance, the Illinois

Department of Corrections had plans in place to keep it out of their facilities. But the

plans failed. As of writing, 155 IDOC inmates and 149 staff members have it.

https://www2.illinois.gov/idoc/facilities/Pages/Covid19Response.aspx, last accessed

4/30/20.

       While the Macon County Sheriff will try to mitigate the COVID-19 epidemic, just

like IDOC and BOP did, it is doubtful that they will be able to keep it out of the jail.


                                              4
                      2:19-cr-20060-MMM-EIL # 17         Page 5 of 8




IV.     Authority to Release Mr. West

        A “judicial officer may, by subsequent order, permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to the

extent that the judicial officer determines such release to be necessary for preparation of

the person's defense or for another compelling reason.” 18 U.S.C. § 3142(i). The

circumstances that existed when Mr. West was originally held in detention have now

changed. The COVID-19 pandemic poses a direct threat to his life, not only because of

his increased vulnerability to serious health issues and even death, but also because

Macon County is not capable of treating his existing health conditions.

        Since being incarcerated, Mr. West has repeatedly complained about the

worsening side effects that have occurred as a result of his brain tumor. Specifically, he

is experiencing dizziness, balance problems, and memory loss. Mr. West was scheduled

for a repeat MRI before he was arrested, but has not yet been able to undergo the

necessary procedure to determine if the tumor has grown. According to Macon

County’s medical records, they do not intend to let him see a doctor until October of

2020.

        Mr. West’s last MRI occurred in October of 2018. He was supposed to undergo

an MRI in October of 2019, but was arrested before it could be scheduled. See Exhibit A

– MRI Prescription. As such, no monitoring has been done of his tumor for too long a

period of time. In most cases, acoustic neuromas grow slowly, but that rate of growth

can increase over time. It is undisputed that if untreated, severe pressure can be put on

the brainstem and cerebellum, potentially interfering with vital life-sustaining function.


                                             5
                       2:19-cr-20060-MMM-EIL # 17        Page 6 of 8




https://www.anausa.org/learn-about-acoustic-neuroma/what-is-acoustic-

neuroma#important-points (last visited 4/30/20).

         Mr. West is charged with serious offenses, but he has not yet been convicted of

said offenses, which do not carry with them the penalty of death. Because Mr. West is

one of the vulnerable people at heightened risk of severe complication from COVID-19,

and in light of the utterly sub-par medical care he is receiving at Macon County Jail,

there are compelling reasons to release him onto home detention pending trial in this

cause.

         AUSA Elly Peirson objects to this Motion.

         WHEREFORE, Defendant respectfully asks the Court to release him on bond

with a condition that he await resolution of his case on home detention.

                                           By:   /s/ Elisabeth R. Pollock
                                                 Assistant Federal Public Defender
                                                 300 West Main Street
                                                 Urbana, IL 61801
                                                 (217) 373-0666
                                                 (217) 373-0667 FAX
                                                 Elisabeth_Pollock@fd.org




                                             6
                     2:19-cr-20060-MMM-EIL # 17          Page 7 of 8




                             CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorney Elly Peirson.

                                          By:    /s/ Elisabeth R. Pollock
                                                 Assistant Federal Public Defender
                                                 300 West Main Street
                                                 Urbana, IL 61801
                                                 (217) 373-0666
                                                 (217) 373-0667 FAX
                                                 Elisabeth_Pollock@fd.org




                                             7
9/12/2019                              2:19-cr-20060-MMM-EIL      # 17
                                                       Patient Portal - Show Page
                                                                             Report 8 of 8




                          Name: Jeﬀrey M West | DOB: 10/2/1967 | MRN: 0322706 | PCP: Jason Jerabek DO, DO



    Upcoming Tests and Procedures

       MRI IAC BILATERAL WITH AND WITHOUT CONTRAST ordered by Ryan Garrett Porter, MD on 10/9/2018
        Expected: 10/9/2018                        Expires: 11/9/2019




       COPPER, S ordered by Rong Chen, MD on 4/10/2019
        Expected: 10/10/2019 (approximately)                         Expires: 10/10/2020




                                    MyChart® licensed from Epic Systems Corporation © 1999 - 2019




                                                            EXHIBIT A


https://www.mycarle.com/MyChart/inside.asp?mode=showrep&submode=upcomingorders&printmode=true               1/1
